[Cite as In re Adoption of K.A.B., 2017-Ohio-6899.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


IN RE: ADOPTION OF K.A.B.                             :   JUDGES:
                                                      :   Hon. W. Scott Gwin, P.J.
                                                      :   Hon. John W. Wise, J.
                                                      :   Hon. Craig R. Baldwin, J.
                                                      :
                                                      :
                                                      :   Case No. 2017CA00074
                                                      :
                                                      :   OPINION



CHARACTER OF PROCEEDING:                                  Appeal from the Stark County Court
                                                          of Common Pleas, Probate Division,
                                                          Case No. 227906




JUDGMENT:                                                 Affirmed




DATE OF JUDGMENT:                                         July 17, 2017




APPEARANCES:

For Appellee                                              For Appellant

ANTHONY T. KAPLANIS                                       T.E.C Pro Se, A440154
116 Cleveland Ave. NW                                     Richland Correctional Institution
Suite 701                                                 1001 Olivesburg Rd
Canton, Ohio 44702                                        PO Box 8107
                                                          Mansfield, Ohio 44901-8107
Stark County, Case No. 2017CA00074                                                  2

Baldwin, J.

       {¶1}   Appellant T.E.C. appeals from the April 18, 2017 Judgment Entry of the

Stark County Court of Common Pleas, Probate Division, finding that his consent to the

adoption of K.A.B. was not required.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant T.E.C. is the biological father of K.A.B (DOB 8/3/2000). On

January 13, 2017, C.S.B., the child’s stepfather, filed a petition for adoption pursuant to

R.C. 3107.05. In his petition, he alleged that appellant’s consent to the adoption was not

required because appellant had failed without justifiable cause to provide more than de

minimis contact with the child and to provide for the maintenance and support of the child

for a period of at least one year immediately preceding the filing of the adoption petition

or placement of the child in the petitioner’s home. The petition further indicated that

appellant was incarcerated for life for rape. K.A.B.’s mother had consented to the

adoption.

       {¶3}   On January 30, 2017, appellant filed an objection to the adoption. A hearing

on the adoption was scheduled for April 18, 2017. Appellant, who was incarcerated,

participated telephonically.

       {¶4}   Pursuant to a Judgment Entry filed on April 18, 2017, the trial court found

that appellant’s consent to the adoption was not required because appellant had failed

without justifiable cause to provide more than de minimis contact with the child and to

provide for the maintenance and support of the child for a period of at least one year

immediately preceding the filing of the adoption petition or placement of the child in the
Stark County, Case No. 2017CA00074                                                    3


petitioner’s home. The trial court did not make any factual findings. A Final Decree of

Adoption was filed on the same day.

      {¶5}   Appellant now raises the following assignments of error on appeal:

      {¶6}   I. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT ISSUED A

JUDGMENT THE BIOLOGICAL FATHER’S CONSENT WAS NOT REQUIRED.

      {¶7}   II. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED THE

BIOLOGICAL FATHER TO PARTICIPATE WITH THE PRETRIAL HEARING.

                                                 I

      {¶8}   Appellant, in his first assignment of error, argues that the trial court erred in

finding that his consent to the adoption was not required.

      {¶9}   We note that appellant has failed to file a transcript in accordance with

App.R. 9(B). Pursuant to App.R. 9(B)(1), “it is the obligation of the appellant to ensure

that the proceedings the appellant considers necessary for inclusion in the record,

however those proceedings were recorded, are transcribed in a form that meets the

specifications of App.R. 9(B)(6).” “For parties who cannot afford to have a transcript

prepared, existing case law authorizes the use of a statement of proceedings under

App.R. 9(C).” 2011 Staff Note, Appellate Rule 9.

      {¶10} In the case sub judice, appellant did not file a transcript or an App.R. 9(C)

statement of proceedings of the hearing held on the petition for adoption. When portions

of the transcript or statement of proceedings necessary for resolution of the assigned

error are omitted from the record, the reviewing court has nothing to pass on and thus,

as to those assigned errors, the court has no choice to presume the validity of the lower
Stark County, Case No. 2017CA00074                                                    4

court's proceedings and affirm. Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 400

N.E.2d 384 (1980).

       {¶11} Appellant’s first assignment of error is, therefore, overruled.

                                                 II

       {¶12} Appellant, in his second assignment of error, argues that the trial court

abused its discretion when it denied him the right to participate at the pretrial hearing on

March 27, 2017.

       {¶13} Appellant, on March 6, 2017, filed a motion asking the trial court to issue an

order to the Warden at Richland Correctional Institution to provide a telephone or video

service so that appellant could participate at the March 27, 2017 pretrial in this case. The

trial court, as memorialized in a Judgment Entry filed on March 23, 2017, denied such

motion, stating that appellant "shall make his own arrangements to participate at the

pretrial.” We find, contrary to appellant’s argument, that the trial court did not deny him

the right to participate at the pretrial hearing. There is no transcript of the March 27, 2017

pretrial in the record to indicate whether or not appellant did so.

       {¶14} Appellant’s second assignment of error is, therefore, overruled.
Stark County, Case No. 2017CA00074                                        5


       {¶15} Accordingly, the judgment of the Stark County Court of Common Pleas,

Probate Division, is affirmed.

By: Baldwin, J.

Gwin, P.J. and

John Wise, J. concur.